Case 1:19-cr-00373-PGG Document 56 Filed 09/12/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
-against- ORDER
MICHAEL AVENATTI, 19 Cr. 373 (PGG)

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

It is hereby ORDERED that any response from the Government to
Defendant’s motions for the issuance of subpoenas pursuant to Fed. R. Crim. P. 17(c) is
due by September 23, 2019,
Dated: New York, New York

September 12, 2019
SO ORDERED.

 

Paul G, Gardephe
United States District Judge

 
